Title: Statement by Alexander Hamilton and Henry Knox on Edmond Charles Genet’s “Appeal to the People”, 29 November 1793
From: Hamilton, Alexander,Knox, Henry
To: 



Philadelphia, November 29, 1793.

We the subscribers, certify that we did severally communicate to the abovementioned John Jay and Rufus King, the particulars contained in the foregoing statement. That such of them as are therein mentioned to have been reported to Governor Mifflin by Mr. Dallas, were communicated by the Governor to each of us, as having been received by him from Mr. Dallas. That such of them as respect Mr. Jefferson, including the information to him from Mr. Dallas of Mr. Genet’s having said “that he would appeal from the President to the People,” were communicated to us by Mr. Jefferson.

Alexander Hamilton,
H. Knox.

